                         Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 1 of 7



                     1   Patrick J. Reilly
                         Nevada Bar No. 6103
                     2   preilly@bhfs.com
                         BROWNSTEIN HYATT FARBER SCHRECK, LLP
                     3   100 North City Parkway
                         Suite 1600
                     4   Las Vegas, NV 89106-4614
                         Telephone: 702.382.2101
                     5   Facsimile: 702.382.8135

                     6   Attorneys for Credit One Bank, NA.

                     7
                                                   UNITED STATES DISTRICT COURT
                     8

                     9                                     DISTRICT OF NEV ADA
Q.,
..,¡
..,¡                10
.¿
u
Wo                  11   RALPH ORTEGA,                                        Case No.: 2:18-cv-01552-JAD-CWH
"'º
:t: ~
u       4.l   :::
rJ) ::::
        ~ .,. \O
                    12
CZ::
W
       Cf} .J:,
          ·o
                                             Plaintiff,
co ~ -
ci::    ~ ~                                                                   MOTION TO STAY OR DISMISS ACTION
<~>                 13   V.                                                   AND TO COMPEL ARBITRATION
'- ~ z
!- >. ,,;-
I- - ..
..(u~               14
 > .e >
::t ;::o ..~
                         CREDIT ONE BANK, N.A.; and TRANS
z z           .J         UNION, LLC,
-o
Wo
I- -
                    15
VJ
z
~
                                             Defendants.
o                   16
"'
Q:I
                    17

                    18             Defendant Credit One Bank N.A., LLC ("Credit One") hereby moves to stay or dismiss
                    19   this action without prejudice and to compel arbitration of the claims asserted by Plaintiff Ralph
                    20   Ortega ("Plaintiff') in the above-entitled action.
                    21   li I
                    22   li I
                    23   li I
                    24   li I
                    25   I li
                    26   III

                    27
                    28
                          18508966.1                                          1
                         Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 2 of 7



                     1             This Motion is made pursuant to 9 U.S.C. §§ 2-4 and LR 7-2 and is based upon the

                     2   attached Memorandum of Points and Authorities, the papers and pleadings on file in this action,

                     3   and any oral argument this Court may allow.

                     4             DATED this 7th day of January, 2019.
                     5                                                         BROWNSTEIN HYATT FARBER
                                                                               SCHRECK, LLP
                     6

                     7
                                                                               By: ls/Patrick J. Reilly
                     8                                                             Patrick J. Reilly
                                                                                   100 North City Parkway, Suite 1600
                     9                                                             Las Vegas, NV 89106-4614
!:l.
..à
..à                 10                                                         Attorneys for Credit One Bank, NA .
.,¡
u
"'o
IX o
                    11
:i::':
u ~          ::!:
       --=
VJ
  ~"         \O
                    12
:~~
= ~-
CZ::   ~:;;
< -"'
"-:;                13
   o. >
      ;z
E- >. vi
E- :::: «I                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
;: :: !             14                         MOTION TO STAY OR DISMISS ACTION
:et: ~
z  o ~
  ;z ..J                                         AND TO COMPEL ARBITRATION
- o
"'o                 15
'" -
"'z                                                                       I.
:$:
o                   16
IX
CQ                                                               INTRODUCTION
                    17
                                   This is an action brought under the Fair Credit Reporting Act (the "FCRA"). Plaintiff
                    18
                         applied for and opened a credit card account with Credit One, and thereafter borrowed money
                    19
                         from Credit One. As a result, Plaintiff incurred a debt to Credit One and, according to the
                    20
                         Complaint, Credit One thereafter reported that debt to credit reporting agency Trans Union. See
                    21
                         Complaint (ECF No. 1) at 1143-54. Plaintiff has asserted both willful and negligent violations of
                    22
                         the FCRA against Credit One arising from that credit reporting.
                    23
                                   As part of opening his credit account, Plaintiff gave his express and broad consent to
                    24
                         arbitrate any and all disputes with Credit One, including any disputes which related to that
                    25
                         account or any credit reporting thereon. Accordingly, Credit One is entitled to compel arbitration,
                    26
                         and asks that the Court stay or dismiss without prejudice this action pending resolution of that
                    27
                         arbitration proceeding.
                    28
                          18508966.1                                      2
                     Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 3 of 7



                 1                                                      II.

                 2                                        STATEMENT OF FACTS

                 3             In 2014, Plaintiff applied for a credit card account with Credit One, and his application

                 4   was approved. See Declaration of Jeffrey Meek, attached hereto as Exhibit "A". When Plaintiff

                 5   became a Credit One account holder, he agreed to-and Credit One extended credit in reliance

                 6   upon-the terms and conditions of Credit One's "Visa/MasterCard Cardholder Agreement,

                 7   Disclosure Statement and Arbitration Agreement" ("Agreement"). Id.              1   9. A copy of the

                 8   Agreement is attached hereto as Exhibit "B". The Agreement provided as follows:

                 9                    This Agreement, together with the application you previously signed and the
Q.,                                   enclosed Arbitration Agreement, governs the use of your Visa or Mastercard
...i
...i            10                    Account issued by Credit One Bank, N.A. (the "Account," "Card" or "Card
-;i
V
                                      Account") ....
t.lo
" o
                11
:i:~
u OJ::                                18.     Verification of Information: (a) Credit Information: You authorize us
en ::~: : "°
          .,.   12                    to obtain and/or use information about you from third parties and credit reporting
:      V)~~

=o:: ~;:: ~-                          agencies to: ... (6) collect amounts owing on your Account. ... (b) Reporting
<-"
~ o..~ z
       >        13                    Information: We may furnish information concerning your Account or credit file
~ =:'     :f                          to consumer reporting agencies and others who may properly receive that
< U       eo    14
> -=      >~                          information. However, we are not obligated to release such information to
:i:: ::
z z    o "'
          .J                          anyone unless we are required to do so by law or a proper Power of Attorney is
-o
t,l o
¡.. -
                15                    provided.
V)
z
~               16   Exhibit B (emphasis in original) In addition, the Agreement had a lengthy arbitration agreement
o
"
¡;Q

                17   which provided, in pertinent part, as follows:

                18                                                      ARBITRATION
                19                    PLEASE READ THIS PROVISION OF YOUR CARD AGREEMENT
                                      CAREFULLY. IT PROVIDES THAT EITHER YOUR OR WE CAN
                20                    REQUIRE THAT ANY CONTROVERSY OR DISPUTE BE RESOLVED
                                      BY BINDING ARBITRATION. ARBITRATION REPLACES THE RIGHT
                21                    TO GO TO COURT, INCLUDING THE RIGHT TO A JURY AND THE
                                      RIGHT TO PARTICIPATE IN A CLASS ACTION OR SIMILAR
                22                    PROCEEDING.    IN ARBITRATION, A DISPUTE IS RESOLVED BY A
                                      NEUTRAL ARBITRATOR INSTEAD OF A JUDGE OR JURY.
                23                    ARBITRATION PROCEDURES ARE SIMPLER AND MORE LIMITED
                                      THAN RULES APPLICABLE IN COURT. IN ARBITRATION, YOU MAY
                24                    CHOOSE TO HAVE A HEARING AND BE REPRESENTED BY
                                      COUNSEL ....
                25
                                      Claims subject to arbitration include, but are not limited to, disputes relating to the
                26                    establishing, terms, treatment, operation, handling, limitations on or termination of
                                      your account; any disclosures or other documents or communications relating to
                27                    your account; . . . billing, billing errors, credit reporting, the posting of
                                      transactions, payment or credits, or collections matters relating to your account ...
                28
                      18508966.1                                         3
                      Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 4 of 7



                  1   Exhibit B (emphasis in original and added). Notably, and in case there is any argument about the

                  2   purported "unfairness" of arbitration proceedings, the Agreement directs that either JAMS or the

                  3   American Arbitration Association arbitrate any disputes between the parties. See Exhibit B.

                  4                 The Agreement is governed specifically by the FAA. See id.

                  5                                                         III.

                  6                                              LEGAL ARGUMENT

                  7                 Federal law provides as follows:
                  8                        A written provision in any maritime transaction or a contract
                                           evidencing a transaction involving commerce to settle by
                  9                        arbitration a controversy thereafter arising out of such contract or
i:,..                                      transaction, or the refusal to perform the whole or any part thereof,
..J
..J              10                        or an agreement in writing to submit to arbitration an existing
.,¡                                        controversy arising out of such a contract, transaction, or refusal,
u
Wo
a: o             11                        shall be valid, irrevocable, and enforceable, save upon such
:i: :è
u       I!.)~                              grounds as exist at law or in equity for the revocation of any
r,; -; ';;
: V)~¿           12                        contract.
CQ      ~--
~ ~ g;
< -t: >
~ t. z
                 13
~-~i
~u~
;,..    .e   >   14   9 U.S.C. § 2. Proceedings that are subject to arbitration pursuant to a written agreement shall be
:i: :::o ~~
;z:Z...J
-o
Wo
¡.... -
                 15   stayed "until such arbitration has been had in accordance with the terms of the agreement .... " 9
'JJ
z
~                16   U.S.C. § 3. In addition, a party may move for "an order directing that such arbitration proceed in
o
a:
=                17   the manner provided for in such agreement. 9 U.S.C. § 4.
                 18             "It is well established that where the contract contains an arbitration clause, there is a

                 19   presumption of arbitrability." Comedy Club, Inc. v. Improv W Assocs., 553 F.3d 1277, 1284 (9th

                 20   Cir. 2009) (internal quotation marks omitted). Thus, while the court employs general state law

                 21   principles of contract interpretation, it must do so "while giving due regard to the federal policy in

                 22   favor of arbitration by resolving ambiguities as to the scope of arbitration in favor of arbitration."
                 23   Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042, 1044 (9th Cir. 2009) (internal quotation marks

                 24   omitted). "[T]he central or 'primary' purpose of the FAA is to ensure that 'private agreements to

                 25   arbitrate are enforced according to their terms."' Stolt-Nielsen S.A. v. Anima/Feeds Int 'l Corp.,

                 26   559 U.S. 662, 682 (2010) (quoting Volt Info. Seis., Inc. v. Bd. of Trs. of Leland Stanford Junior

                 27   Univ., 489 U.S. 468, 479 (1989)). "Any doubts concerning the scope of arbitrable issues should

                 28   be resolved in favor of arbitration," and the district court must order arbitration if it is satisfied
                      18508966. I                                            4
                          Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 5 of 7



                      1   that the making of the agreement for arbitration is not in issue. Simula Inc. v. Autoliv, Inc., 175

                      2   F.3d 716, 719 (9th Cir. 1999) (internal quotation marks omitted); Republic of Nicar. v. Standard

                      3   Fruit Co., 937 F.2d 469,474 (9th Cir. 1991).

                      4             A court may also "consider materials outside the pleadings . . . to determine whether a

                      5   valid arbitration agreement exists." Wake Cty. Bd. of Educ. v. Dow Roofing Sys., LLC, 792 F.

                      6   Supp. 2d 897, 900 (E.D.N.C. 2011 ).         And, "a hroadly-worded arbitration clause applies to

                      7   disputes that do not arise under the governing contract when a 'significant relationship' exists

                      8   between the asserted claims and the contract in which the arbitration clause is contained." Long

                      9   v. Silver, 248 F.3d 309, 316 (4th Cir. 2001); see also Great Am. Ins. Co. v. Hinkle Contracting
c.
.J
.J                   10   Corp., 497 F. App'x 348, 354 (4th Cir. 2012) ("[B]road arbitration clauses like the present one
.,¡
u
..io
c,:o                 11   embrace 'every dispute between the parties having a significant relationship' to the contract,
:e:~
u ~ :'.!
cr.i ::::
        ~     ...
              \O
                     12   regardless of the label that a party chooses to assign to a particular claim.").
:        i
        V)~

= ~-
ci:: :;: ~
<-t:>                13             Here, the allegations in the Complaint, coupled with the Agreement, confirm that
~:.. z
r- ;:,-., .,;-
t""" .'.:      IG


;:      ~~           14   Plaintiffs claims are subject to the arbitration provisions.       It is undisputed that Credit One
:e      t: ~
        o .,
;z:     z     ...J
-o
¡.¡ o
¡...-
                     15   extended credit to Plaintiff based on the Agreement, and that Plaintiff purchased items with that
"';z:
:::                  16   credit. Complaint (ECF No. 1) at , 13. The Agreement specifically provides for arbitration of all
o
 ci:
c:0
                     17   disputes concerning the account, regardless of whether they sound in tort or contract, whether

                     18   they are statutory or based upon the common law, and whether they are made against the dealer,

                     19   the financing company, or the importer. See Exhihit B.

                     20   li I

                     21   I li

                     22   I li

                     23   li I

                     24   I li

                     25   li I
                     26   li I

                     27   li I
                     28   I li
                           18508966.1                                        5
                        Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 6 of 7



                    1                                                   IV.

                    2                                           CONCLUSION

                    3            Accordingly, Credit One respectfully requests that this Court compel arbitration of all

                    4   claims as set forth in the Agreement and stay or dismiss this action without prejudice pending

                    5   arbitration of Plaintiffs claims.

                    6            DATED this 7th day of January, 2019.
                    7                                                        BROWNSTEIN HYATT FARBER
                                                                             SCHRECK, LLP
                    8

                    9
Q.                                                                           By: ls/Patrick J. Reilly
..,¡
..J                10                                                           Patrick J. Reilly
.¿                                                                               100 North City Parkway, Suite 1600
u
"' o
ci: o              11                                                            Las Vegas, NV 89106-4614
:e ~
u      u::'°
       ~ .,.
rJ) ::::
                   12
~V)~~
                                                                             Attorneys for Credit One Bank, N.A.
= ~-
"
-( ~ >
       ~ :;;       13
~ oc: z
~      >, ..;
r""' .:::   Co:!


 ~ <; J1           14
:i: ;:: ~
        o ~
z      ;z ..J
- o
"'º
¡.. -
                   15
en
z
~                  16
o
ci:
QQ

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24
                   25

                   26

                   27
                   28
                        18508966.1                                       6
                        Case 2:18-cv-01552-JAD-CWH Document 20 Filed 01/07/19 Page 7 of 7



                    1                                    CERTIFICATE OF SERVICE

                    2            Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                    3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,
                    4
                        LLP, and that the foregoing MOTION TO STAY OR DISMISS ACTION AND TO
                    5
                        COMPEL ARBITRATION was served via electronic service on the 7th day of January, 2019,
                    6
                        to the addresses shown below:
                    7

                    8
                        Craig K. Perry, Esq.
                        CRAIG K. PERRY & ASSOCIATES
                    9
                        8010 W. Sahara Avenue, Suite 260
¡:¡..
                        Las Vegas, NV 89117
..J
..J                10   info@lstoplawfirm.com
:i
u
Wo
c,:o               11   Attorneys for Ralph D. Ortega
:i:~
u Q):::
00 .::::
     ~
              '°
              V    12
~       V)~   i                                                      /s/ Susan Roman
C0
C(
        ~ -
        ~ ~                                                          An employee of Brownstein Hyatt Farber
< -"~ >
~                  13                                                Schreck, LLP
    o.. ;z
~ >. ,,t
¡.. - "
<Ü¡!J
> .e >             14
:e .:: ~
z ;zo ...J
       "
-o
Wo
¡.. -
                   15
VJ
z
;l::
oe,:               16
CQ

                   17

                   18

                   19
                   20

                   21

                   22
                   23

                   24
                   25

                   26
                   27
                   28
                        18508966.1                                       7
